Exhibit 10.3

25 April 2018

Christopher J. Danson

Dear Chris,

Mattersight Corporation. Employment Post Acquisition by NICE Systems,
Inc.(“NICE”)

We have an exciting opportunity ahead of us with the acquisition of Mattersight
Corporation (the Company) by NICE. Mattersight Corporation has incredible talent
and together, we will transform the

customer analytics market.

We are writing to confirm your terms of employment following the acquisition.
This letter agreement amends the employment agreement between you and the
Company dated September 8, 2008, as amended (“Employment Agreement”) and will be
effective upon (and subject to) the closing of the acquisition. The terms of the
Employment Agreement will remain in full force and effect unless amended by this
letter agreement.

 

a)

The Company will be a subsidiary of NICE

 

b)

You will be paid salary at the rate of $320,000 USD per annum.

 

c)

The Bonus provision of the Employment Agreement is replaced by the following:
“Management by Objectives (“MBO”): You will be entitled to participate in the
annual NICE MBO Plan. This is a bonus plan based on company financials, unit
financials, unit KPIs and an individual performance section. Your Annual MBO
Target for 2018 is $320,000 USD prorated for the portion of 2018 between the
closing and the end of the year.” You will also be paid any bonus awarded by the
Pincer board of directors in accordance with your employment agreement and any
applicable bonus plan that are in effect before you sign this letter, for work
performed in 2018 before the closing, which will be paid in April 2019.

 

d)

The Stock Options and Restricted Stock you have been awarded will be treated in
accordance with the provisions of the Merger Agreement that will be filed with
the SEC.

 

e)

The Severance Benefits and Death and Disability Benefit provisions of the
Employment Agreement are amended as follows:

 

i.

The Severance Health Premium Reimbursements provision of the Employment
Agreement is replaced by the following: “You will receive a lump sum severance
payment equal to the estimated cost of COBRA coverage for you and your
dependents (if any) for a period of twelve (12) months (“Lump Sum Payment”).”

 

ii.

The Severance Pay, Severance Bonus and Lump Sum Payment will be paid on the
first payroll date that is more than sixty days after the effective date of
termination.

 

iii.

The Severance Benefits and Death and Disability Benefit provisions of the
Employment Agreement will only apply to a termination without Cause or
resignation for Good Reason that occurs before the second anniversary of the
closing, and on or after the second anniversary of the closing you will only be
eligible for severance payments in accordance with NICE practices and policies
in effect at that time.

 

f)

The Employment Agreement is further amended as follows:

--------------------------------------------------------------------------------

DocuSign Envelope ID: 7006F128-B46D-40BA-992D-AE53F394E49B

 

i.

Due to the acquisition, we will be aligning Company titles with the NICE titling
structure. Taking into consideration your current role and responsibilities,
your updated title post-closing is VP R&D, Mattersight. You will report to David
Gustafson.

 

ii.

You agree that if you resign without Good Reason before the one year anniversary
of the closing, you will provide at least 90 days advance written notice of such
resignation.

 

iii.

You agree that while you are employed by the Company you will not be employed
by, or provide services to or on behalf of, any other business (including your
own business), without the prior written approval of the Company.

 

iv.

It will not violate the non-disparagement provision of the Employment Agreement
for either you or Company representatives to make truthful statements to a
government or regulatory agency or in any administrative, judicial, mediation or
arbitration proceeding.

 

v.

You agree that the protections of Confidential Information, and the restrictions
against competition, providing competitive services and solicitation in Section
9 of the Employment Agreement, will apply to the entire business of NICE Ltd.,
as conducted through its direct and indirect subsidiaries and affiliates (the
“Company Group”), and that these expanded protections and restrictions are
reasonable because of the access you will have to the trade secrets and
Confidential Information, and the client relationships, of the Company Group.
You further agree that the references to “Company” in Section 9 are amended to
refer to the “Company Group,” and that references to your employment by the
Company Group will mean either the Company or any other member of the Company
Group that employs you.

 

vi.

By signing this letter agreement, you consent to all of the changes to your
Employment Agreement. You and the Company acknowledge and agree that the
Employment Agreement, as amended by this letter agreement, is binding on you and
the Company as of and after the closing, and that these amendments do not
constitute Good Reason (as defined in the Employment Agreement) for you to
resign from employment, provided, however, nothing in this letter affects
whether or not you may resign for Good Reason pursuant to the Employment
Agreement as a result of the change in your title described in clause f(i) of
this letter.

Your employment will remain on an “at-will” basis, which means either you or the
Company may terminate your employment at any time and for any reason, except as
provided in Section h(ii) of this letter. All payments to you are subject to all
applicable tax deductions and withholdings.

We are confident that your experience and commitment will greatly contribute to
the successful integration of the Company and the continued growth and
development of NICE in the future. We look forward to working together.

Yours sincerely

 

[grc2tiuycg0i000001.jpg]

 

 

 

 

 

Yaron Hertz

 

David Gustafson

President, NICE Americas

 

Chief Operating Officer

NICE Systems, Inc.

 

Mattersight Corporation

 

--------------------------------------------------------------------------------

 

i.

Due to the acquisition, we will be aligning Company titles with the NICE titling
structure. Taking into consideration your current role and responsibilities,
your updated title post-closing is VP R&D, Mattersight. You will report to David
Gustafson.

 

ii.

You agree that if you resign without Good Reason before the one year anniversary
of the closing, you will provide at least 90 days advance written notice of such
resignation.

 

iii.

You agree that while you are employed by the Company you will not be employed
by, or provide services to or on behalf of, any other business (including your
own business), without the prior written approval of the Company.

 

iv.

It will not violate the non‐disparagement provision of the Employment Agreement
for either you or Company representatives to make truthful statements to a
government or regulatory agency or in any administrative, judicial, mediation or
arbitration proceeding.

 

v.

You agree that the protections of Confidential Information, and the restrictions
against competition, providing competitive services and solicitation in Section
9 of the Employment Agreement, will apply to the entire business of NICE Ltd.,
as conducted through its direct and indirect subsidiaries and affiliates (the
“Company Group”), and that these expanded protections and restrictions are
reasonable because of the access you will have to the trade secrets and
Confidential Information, and the client relationships, of the Company Group.
You further agree that the references to “Company” in Section 9 are amended to
refer to the “Company Group,” and that references to your employment by the
Company Group will mean either the Company or any other member of the Company
Group that employs you.

 

vi.

By signing this letter agreement, you consent to all of the changes to your
Employment Agreement. You and the Company acknowledge and agree that the
Employment Agreement, as amended by this letter agreement, is binding on you and
the Company as of and after the closing, and that these amendments do not
constitute Good Reason (as defined in the Employment Agreement) for you to
resign from employment, provided, however, nothing in this letter affects
whether or not you may resign for Good Reason pursuant to the Employment
Agreement as a result of the change in your title described in clause f(i) of
this letter.

Your employment will remain on an “at‐will” basis, which means either you or the
Company may terminate your employment at any time and for any reason, except as
provided in Section h(ii) of this letter. All payments to you are subject to all
applicable tax deductions and withholdings.

We are confident that your experience and commitment will greatly contribute to
the successful integration of the Company and the continued growth and
development of NICE in the future. We look forward to working together.

 

Yours sincerely

 

/s/ Yaron Hertz

 

/s/ David Gustafson

Yaron Hertz

 

David Gustafson

President, NICE Americas

 

Chief Operating Officer

NICE Systems, Inc.

 

Mattersight Corporation

 

Acceptance

I understand and accept the terms of this letter as stated.

 

/s/ Christopher Danson

 

April 25, 2018

Signature

 

Date

 